                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                EL PASO DIVISION

DAVID RAMIREZ JR. AND LUPE                    §
RAMIREZ                                       §
                                              §
       Plaintiffs,                            §
                                              §
v.                                            §
                                              §   CIVIL ACTION NO. 3:20-cv-243
FEDERAL NATIONAL MORTGAGE                     §
ASSOCIATION AND JP MORGAN                     §
CHASE BANK, NATIONAL                          §
ASSOCIATION                                   §
                                              §
       Defendants.                            §


                             DEFENDANTS’ NOTICE OF REMOVAL


       Defendants Federal National Mortgage Association (“Fannie Mae”) and JPMorgan Chase

Bank, National Association (“JPMC”) (collectively, “Defendants”) file their Notice of Removal

of this action from the County Court at Law No. 6 of El Paso County, Texas, to the United States

District Court for the Western District of Texas, El Paso Division, the district and division

embracing where the state court is located. This Notice of Removal is filed pursuant to 28

U.S.C. §§ 1441 and 1446. In support, Defendants show this Court as follows:

       1.      On July 20, 2020, Plaintiffs David Ramirez Jr. and Lupe Ramirez (“Plaintiffs”)

filed an Original Petition and Request for Disclosures (the “Complaint”) in the County Court at

Law No. 6 of El Paso County, Texas, styled David Ramirez Jr. and Lupe Ramirez v. Federal

National Mortgage Association and JP Morgan Chase Bank, National Association, where it was

assigned Cause No. 2020DCV2294 (the “State Court Action”).




DEFENDANTS’ NOTICE OF REMOVAL                                                             Page 1
       2.      Removal is timely because thirty (30) days have not elapsed since either

defendant was served with a summons or citation. 28 U.S.C. §1446(b)(1); Murphy Bros. v.

Michetti Pipe Stringing, Inc., 526 U.S. 344, 354 (1999) (holding that the 30-day deadline to

remove begins on the date the summons or citation is served, even if the complaint is received at

a prior date). JPMC was served on August 28, 2020, and Fannie Mae was served on August 31,

2020. This removal is within thirty days of the service on Defendants.

       3.      Defendants are, contemporaneously with the filing of this Notice, giving written

notice of filing of this Notice of Removal to the clerk of the County Court at Law No. 6 of El

Paso County, Texas, and will serve a copy of the Notice of Removal on Plaintiffs.

       4.      Attached as “Exhibit A” is an appendix of all documents filed in the State Court

Action that identifies each document and indicates the date the document was filed in state court,

including the state court docket sheet and all process, pleadings, and orders filed or entered in the

State Court Action.

       5.      Defendants have filed contemporaneously with this Notice a civil cover sheet and

a separately signed certificate of interested persons and disclosure statement that complies with

Federal Rule of Civil Procedure 7.1.


                              GROUND FOR REMOVAL: DIVERSITY

       6.      This Court has original jurisdiction over this case under 28 U.S.C. § 1332 because

this is a civil action between citizens of different States where the matter in controversy exceeds

$75,000.

               (a)     The amount in controversy              exceeds    the   federal    minimum
                       jurisdictional requirements.

       7.      Plaintiffs allege a home equity loan violates Article XVI, § 50(a)(6), of the Texas

Constitution and Defendants failed to cure the alleged defect.          They seek forfeiture of all


DEFENDANTS’ NOTICE OF REMOVAL                                                                  Page 2
principal and interest on the loan and attorneys’ fees. See Ex. A-2 at ¶¶ 21-22 and Prayer for

Relief. The loan at issue secured an original principal sum of $79,800. Id. at Exhibit 1.

Accordingly, the amount in controversy in this matter meets and exceeds the federal

jurisdictional minimum of $75,000, exclusive of interest and costs.

               (b)     Complete Diversity between Plaintiffs and Defendants Exists.

       8.      Plaintiffs were at the time of the filing of this action, have been at all times since,

and are still individual resident citizens of the State of Texas. For diversity purposes, an

individual is a citizen of the state of his domicile, which is the place of his true, fixed, and

permanent home and principal establishment, to which he has the intention of returning

whenever he is absent there from. See Stine v. Moore, 213 F.2d 446, 448 (5th Cir. 1954).

Accordingly, Plaintiffs are citizens of Texas.

       9.      A corporation “shall be deemed to be a citizen of every State and foreign state by

which it has been incorporated and of the State or foreign state where it has its principal place of

business . . . .” 28 U.S.C. § 1332(c)(1). Fannie Mae is a federally chartered corporation with its

principal place of business in the District of Columbia. 12 U.S.C. § 1717(a)(2)(B) (“It shall

maintain its principal office in the District of Columbia . . . and shall be deemed, for purposes of

jurisdiction and venue in civil actions, to be a District of Columbia corporation.”). Accordingly,

Fannie Mae was at the time of the filing of this action, has been at all times since, and is still a

citizen of the District of Columbia.

       10.     A national banking association is deemed a citizen of the state in which it is

located. 28 U.S.C. § 1348. For purposes of 28 U.S.C. § 1348, a national bank is a citizen of the

state in which its main office, as set forth in its articles of association, is located. See Wachovia

Bank, N.A. v. Schmidt, 126 S. Ct. 941 (2006). JPMC is a national association with its main




DEFENDANTS’ NOTICE OF REMOVAL                                                                  Page 3
office, as designated by its articles of association, in Columbus, Ohio. Accordingly, JPMC was

at the time of the filing of this action, has been at all times since, and is still a citizen of Ohio.

        11.     Accordingly, because the amount in controversy exceeds $75,000 and Plaintiffs

are citizens of Texas while Defendants are not, this Court has original jurisdiction over the

present action pursuant to 28 U.S.C. § 1332. Removal is therefore proper.

        WHEREFORE, Defendants pray that the above-described action now pending in the

County Court at Law No. 6 of El Paso County, Texas, be removed to this Court.


                                                         Respectfully submitted,

                                                         /s/ Anthony L. Laporte
                                                         Anthony L. Laporte, Attorney
                                                         Texas Bar No. 00787876
                                                         Matthew Hansel
                                                         Texas Bar No. 24092480
                                                         HANSZEN LAPORTE, LLP
                                                         14201 Memorial Drive
                                                         Houston, Texas 77079
                                                         (713) 522-9444 (Telephone)
                                                         (713) 524-2580 (Facsimile)
                                                         alaporte@hanszenlaporte.com
                                                         mhansel@hanszenlaporte.com

                                                         ATTORNEYS FOR DEFENDANTS
                                                         JPMORGAN CHASE BANK, N.A. AND
                                                         FEDERAL NATIONAL MORTGAGE
                                                         ASSOCIATION




DEFENDANTS’ NOTICE OF REMOVAL                                                                       Page 4
                                CERTIFICATE OF SERVICE
        This is to certify that on September 18, 2020 a true and correct copy of the foregoing
pleading has been furnished to Plaintiffs’ counsel via certified mail, return receipt requested and
electronic mail, in accordance with the Federal Rules of Civil Procedure.

       Robert Lane
       Joshua D. Gordon
       THE LANE LAW FIRM, P.L.L.C.
       6200 Savoy Drive, Suite 1150
       Houston, Texas 77036
       notifications@lanelaw.com
       joshua.gordon@lanelaw.com


                                             /s/ Anthony L. Laporte
                                             Anthony L. Laporte




DEFENDANTS’ NOTICE OF REMOVAL                                                                Page 5
